Citation Nr: 0001183	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urinary disorder as 
secondary to a service-connected postoperative vagotomy and 
pyloroplasty with hiatal hernia.  

2.  Entitlement to an increased rating for postoperative 
vagotomy and pyloroplasty with hiatal hernia currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.J.



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service form May 1966 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 1997 the case was remanded for further 
evidentiary development.  

The veteran's representative raised the issue of service 
connection for hemorrhoids secondary to his gastrointestinal 
disability during the veteran's personal hearing.  This issue 
is not in appellate status and is referred to the RO for 
appropriate action.  


REMAND

The veteran seeks an increased rating for postoperative 
vagotomy and pyloroplasty with hiatal hernia as well as 
service connection for a urinary disorder.  The Board 
remanded the case in May 1997 directing, among other things, 
that the examiner review the claims file and state whether 
there was any etiological relationship between the 
postoperative vagotomy and pyloroplasty with hiatal hernia 
and the veteran's nocturia and kidney cyst.  The May 1997 
urology examination report specifically stated that the 
claims file was not available for review at the time of the 
examination.  The criteria for a 40 percent rating require 
evidence of stricture or gastric retention.  It does not 
appear that testing was performed to ascertain whether these 
problems exist.

In Stegall v. West, 11 Vet App 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) stated that a 
remand by the Court or the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  38 U.S.C. § 303.  Finally, the Court held that where 
the remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to insure compliance.  
The Court reminded the Secretary that the decision was 
precedent to be followed in all cases presently in remand 
status.  See Tobler v. Derwinski, 2 Vet.App. 8 (1991).  

In March 1995, the Court held in Allen v. Brown, 7 Vet.App. 
439 (1995), that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Id. at 448.  This should be addressed.

The veteran was afforded a VA urology examination in May 
1998.  There is no rating decision or supplemental statement 
of the case that has addressed this examination.  See 
Malincon v. West, 12 Vet. App. 238 (1999).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The most recent treatment records are dated in April 1997.

Since the Board finds that the veteran's claim is well 
grounded, the VA has a duty to assist in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103 (1997).  Accordingly, the case is 
REMANDED to the RO for the following: 

1.  The RO should obtain copies of all VA 
outpatient treatment records not already 
part of the claims file from April 1997 
to present.

2.  The RO should schedule the veteran 
for VA genito-urinary and 
gastrointestinal examinations to 
determine the severity and extent of any 
impairment.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiners should 
specifically state whether there are 
complications of stricture or continuing 
gastric retention.  

Additionally, the examiners are 
specifically requested to express an 
opinion as to (1) the effect of the 
postoperative vagotomy and pyloroplasty 
with hiatal hernia and adhesions on his 
nocturia and kidney cyst, and whether 
there is any etiological relationship 
between the disorders; (2) whether there 
has been any aggravation of the nocturia 
and kidney cyst as a result of the 
postoperative vagotomy and pyloroplasty 
with hiatal hernia and adhesions.  In 
regard to aggravation, a distinction 
should be drawn between temporary 
exacerbation of symptoms as opposed to an 
increase in the level overdose disability 
beyond natural progression.  Complete 
rationales for the opinions should be 
provided.  The claims file, including a 
copy of the REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination reports 
are to reflect whether such a review of 
the claims file was made.  Prior to the 
examinations, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examinations in order that he may make an 
informed decision regarding his 
participation in said examinations.

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issues of entitlement to 
an increased rating for postoperative 
vagotomy and pyloroplasty with hiatal 
hernia and adhesions and service 
connection for a urinary disorder.

If the determination remains adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

The purpose of this remand is to procure clarifying data and 
to afford all due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












